DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 10,621,272 B1), hereinafter, “Rose” in view of Mogaki (US 2013/0007891 A1), hereinafter, “Mogaki”.
	Regarding Claims 1, 8 and 15, Rose discloses a system and corresponding method and non-transitory computer-readable media storing computer executable instructions, wherein the system comprises at least one processor and at least one non-
receiving, from an integrated application (See, Column 11, lines 55-59, “The selected group-based communication interface may be used as part of a standalone service, application, or device or it may be applied as a layer atop an existing service application or device”), a request for embeddable content corresponding to a group-based communication system data item (See, Column 2, lines 8-10), the request comprising: 
a unique identifier corresponding to the group-based communication system data item (See, Column 2, lines 8-10, “In some examples, the resource request is a first resource request that identifies the requested resource and the resource address received in the interface instance”); and 
an authentication token associated with a user of the integrated application (See, Colum 3, lines 43-46, “In some examples, the resource request is received from a user in the selected group-based communication channel, wherein the authentication information comprises an event token identifying the user”); 
in response to determining that the authentication token is valid for the user of the integrated application, 
providing, to the integrated application, the embeddable content corresponding to the group-based communication system data item, based at least in part on the authorization information for the user of the integrated application (See, Column 3, lines 43-50, “the resource request is received from a user in the selected group-based communication channel, wherein the authentication information comprises an event token identifying the user, and wherein the resource provider compares the event token with a previously received user authentication token and authenticates the defined preview request only when the event token and the user authentication token match” and also see, Column 10, lines 5-24), 
wherein the embeddable content is interactive content (See, Column 2, lines 39-41, “In some examples, the defined preview comprises interactive graphical elements, wherein each interactive graphical element comprises a user selectable item”).
Rose discloses request further comprising one or more of an identification of the selected group-based communication channel, a timestamp representing a time the resource request was received, and an identification of a resource address, wherein the identification includes a uniform resource locator but fails to disclose in response to determining that the authentication token is valid, evaluating authorization information for the user of the application.
Mogaki discloses a system that evaluate authorization information for the user of the application in response to determining that an authentication token in valid (See, Fig. 10A, Numerals S1002 and S1006 and Paragraph 0113).

Regarding Claims 2, 9, and 16, the rejection of claims 1, 8 and 15 is incorporated and the combination of Rose and Mogaki further discloses wherein the group- based communication system data item is a group-based communication system message (See, Rose, Fig. 3A, Numerals 304A, 304B and 308C).
Regarding Claims 3, 10 and 17, the rejection of claims 1, 8 and 15 is incorporated and the combination of Rose and Mogaki further discloses wherein the method further comprises: receiving, from the user of the integrated application via the interactive application, an interaction with the embeddable content (See, Rose, Column 12, line 57- Column 13, line 12); and updating the group-based communication system based on the interaction (See, Rose, Column 11, lines 28-45).
Regarding Claims 4, 11 and 18, the rejection of claims 1, 8 and 15 is incorporated and the combination of Rose and Mogaki further discloses wherein the group- based communication system data item is a group-based communication system channel (See, Fig. 3A, Numerals 302 and 303).
Regarding Claims 5, 12 and 19, the rejection of claims 1, 8 and 15 is incorporated and the combination of Rose and Mogaki further discloses wherein the .

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Mogaki and further in view of Mantin et al. (US 10,917,401 B1), hereinafter, “Mantin”.
Regarding Claims 6, 13 and 20, the rejection of claims 1, 8 and 15 is incorporated and the combination of Rose and Mogaki does not explicitly disclose wherein the authentication token comprises an API token.
Mantin discloses a system wherein an authentication token comprises an API token (See, Column 7, line 64- Column 8, line 19 and Column 12, lines 3-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in the system of Rose, an authentication token comprises an API token as taught by Mantin because API token are well known in the art to provide alternate authentication mechanism instead of relying on username and password and SSO during a session.   
Regarding Claims 7 and 14, the rejection of claims 6 and 13 is incorporated and the combination of Rose, Mogaki and Mantin as applied in the rejection of claims 6 and 13 does not explicitly disclose wherein the authentication token further comprises a session cookie.
However, Mantin in the same reference further discloses a system wherein an authentication token comprises a session cookie (See, Column 7, line 64- Column 8, line 19 and Column 12, lines 3-42).


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435